DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,5,8,10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH03296309 (Akiyoshi).
                     Claim 1, (Original) Akiyoshi teaches a receiving device comprising: 
                    a receiving unit which receives a reflected electromagnetic ray that is an electromagnetic ray reflected by an object, the electromagnetic ray being radiated from an irradiation unit (pg. 2 second para note optical receiver, see figure 2,3); 
                    an estimation unit configured to estimate a background light amount based on an output signal from the receiving unit (pg. 2 second para note an optical receiving circuit detects a noise level of an output signal from an amplifier which is caused by background light incident on APD and the S/N ratio becomes an optimum value); 
                      and a control unit configured to control the receiving unit based on information associated with the estimated background light amount (pg. 2 second para note multiplication factor of APD is controlled according to the level of the background light power incident on the APD and the S/N ratio is automatically controlled to a value at which the S/N ratio becomes an optimum value).

                           Claim 2, (Original) Akiyoshi teaches the receiving device according to claim 1, wherein the receiving unit includes a photodiode, and wherein the control unit controls a gain of the photodiode (pg. 2 second para note multiplication factor of APD also note gain).

                           Claim 5, (Currently Amended) Akiyoshi teaches the receiving device according to claim 1, wherein the estimation unit estimates the background light (pg. 2 second para note multiplication factor of APD is changed according to the level of background light power ) amount based on the output signal from the receiving unit, the output signal being generated before a time period when the reflected electromagnetic ray is received (pg. 2 second para note the optical receiving circuit detects a noise level of an output signal from an amplifier and controls a bias voltage of the APD so that a noise level caused by background light incident on the APD does not exceed a predetermined value. Hence the estimation unit estimates implicitly the background light amount based on the output signal from the receiving unit, the output signal being generated before a time period when the reflected electromagnetic ray is received.) .
                           

                           Claim 8, (Currently Amended) Akiyoshi teaches the receiving device according to claim 1 , wherein the estimation unit estimates, as the information associated with the background light amount, an increase in a shot noise generated due to the background light amount, and wherein the control unit controls the receiving unit based on the increase in the shot noise (pg. 2 second para note it is apparent that shot noise due to background light is one of the main noise sources and that when the background light power incident on the APD increases, the shot noise increases, and the S/N ratio  decreases or the noise level rises, Therefore the control unit implicitly controls the receiving unit based on the increase in the shot noise.) .

                           Claim 10, (Currently Amended) Akiyoshi teaches a  control method executed by a receiving device, the receiving device including a receiving unit which receives a reflected electromagnetic ray that is an electromagnetic ray reflected by an object , the electromagnetic ray being radiated from an irradiation unit (pg. 2 second para note optical receiver , see figure 2,3), the control method comprising: 
                       estimating a background light amount based on an output signal from the receiving unit (pg. 2 second para note an optical receiving circuit detects a noise level of an output signal from an amplifier which is caused by background light incident on APD and the S/N ratio becomes an optimum value);
                      controlling the receiving unit based on information associated with the estimated background light amount (pg. 2 second para note multiplication factor of APD is controlled according to the level of the background light power incident on the APD and the S/N ratio is automatically controlled to a value at which the S/N ratio becomes an optimum value).
                           Claim 11, (Currently Amended) Akiyoshi teaches a  non-transitory computer readable medium including instructions executed by a computer of a receiving device (it is obvious that an opto-electric system such as LIDAR has a computer readable medium including instructions executed by a computer ), the receiving device including a receiving unit which receives a reflected electromagnetic ray that is an electromagnetic ray reflected by an object, the electromagnetic ray being radiated from an irradiation unit (pg. 2 second para note optical receiver, see figure 2,3), the instructions comprising : 
                      estimating a background light amount based on an output signal from the receiving unit (pg. 2 second para note an optical receiving circuit detects a noise level of an output signal from an amplifier which is caused by background light incident on APD and the S/N ratio becomes an optimum value); 

                           controlling the receiving unit based on information associated with the estimated background light amount (pg. 2 second para note multiplication factor of APD is controlled according to the level of the background light power incident on the APD and the S/N ratio is automatically controlled to a value at which the S/N ratio becomes an optimum value).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH03296309 (Akiyoshi) in view of US 20120080583 A1 (Johnson et al.).
                           Claim 3, (Currently Amended) Akiyoshi teaches the receiving device according to claim 1, wherein the control unit determines a voltage to be applied to the receiving unit […], from the information associated with the background light amount, the voltage which makes a signal-to-noise ratio of the receiving unit a predetermined value (pg. 2 second para note detects a noise level of an output signal from an amplifier and controls the bias voltage of the APD so that a noise level caused by background light incident on the APD does not exceed a predetermined value. Hence the receiving circuit also determines a voltage to be applied to the receiving unit).
                                     Akiyoshi fails but Johnson teaches  wherein the control unit determines a voltage to be applied to the receiving unit by referring to a table (para 39 note table).
                                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Akiyoshi and Johnson for the purpose of faster processing and high-speed execution of the basic arithmetic operations.
                           Claim 4, (Currently Amended) Akiyoshi teaches the receiving device according to claim 1. Akiyoshi as modified in view of Johnson teaches  wherein the table includes: a first table for determining, from the information associated with the background light amount, a gain of the receiving unit which makes the signal-to-noise ratio the predetermined value (table 1, para 4,5  note the operating voltage is related to gain); 
                         Akiyoshi as modified in view of Johnson teaches one table for both gain and voltage (Johnson ,table 1 shows background conditions and also shows the minimum operating voltage for different background conditions. VopBW required is minimum operating voltage and equivalent to the voltage needed to be applied to receiving unit ). Akiyoshi as modified in view of Johnson fails to teach second table. However, it would have been obvious to one of ordinary skill in the art to split the single table taught by Johnson and make two tables instead of one because the second table may be used by other components. Therefore one of ordinary skill in the art before the effective filling date would modify the LIDAR system such that there is a second table for determining the voltage to be applied to the receiving unit to obtain the gain of the receiving unit .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH03296309 (Akiyoshi) in view of JP 2016070874 A (Tezuka et al.).
                           Claim 7, (Currently Amended) Akiyoshi teaches the receiving device according to claim 1. Akiyoshi fails but Tezuka teaches wherein the estimation unit estimates the background light amount with respect to each segment period in which the output signal corresponding to each radiating direction by the irradiation unit is obtained from the receiving unit, and wherein the control unit controls a gain of the receiving unit with respect to each segment period (Abstract note correction unit and gain. See figure 3 para 17 note the control unit controls gain of the receiving unit with respect to scan direction).
                                     It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Akiyoshi and Tezuka for the purpose of optimizing the SNR depending on the direction of arrival of pulses.
Claim 6,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH03296309 (Akiyoshi) in view of JP H05308232 A (Tanota et al.).
                           Claim 6, (Currently Amended) Akiyoshi teaches the receiving device according to claim 1. Akiyoshi fails but Tanota teaches wherein the estimation unit estimates the background light amount based on the output signal outputted at a first timing from the receiving unit and the output signal outputted at a second timing from the receiving unit (See figure 5a,b note noise and signal. It can be seen that noise is first detected ).
              It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Akiyoshi and Tanota for the purpose of detecting noise and generating appropriate bias level and maintaining the S/N ratio.

                           Claim 9, (Currently Amended) Akiyoshi teaches the receiving device according to claim 1. Akiyoshi fails but Tanota teaches wherein the estimate unit estimates an increase in a direct current component generated due to the background light amount, and wherein the control unit controls the receiving unit based on: the increase in the direct current component; and a gain of the receiving unit at a time when the output signal used for the estimation of the increase in the direct current component is outputted (see figure 1 para 8,9 note it is shown that the noise level can be easily determined by extracting the Dc component, which in turn determines that gain adjustment of the receiving unit).
              It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Akiyoshi and Tanota for the purpose of (para 8  note detects the current-depending on the extracted DC component, that is, the noise level.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645